DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered as follows:
Applicant argues that the 35 USC 103 rejection to claim 1 and 6 should not be maintained in view of the teeth of gears 118 and 122 shown in Fig. 9 of Wittig do not contact or engage with each other and “tooth contact position” cannot be realized. The claim language presented does not read that the teeth of the gears have to be in contact with each other. The teeth of the gears 118 and 120 in Fig. 9 of Wittig are making contact or engaged with the internal gear 114.  However, a new ground of rejection is made in view of the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20180260720 A1) in view of Huang (CN 105954021 A)
Regarding Claim 1, Wu teaches a machine learning device configured to perform processing with respect to estimating the tooth contact position adjustment amount for the dimensional data of parts constituting the power transmission mechanism ([0020] Machine learning techniques can be used to construct one or more models mapping the operational data to fatigue crack growth. the model(s) can be used to predict, cycle by cycle, crack growth for individual gears in a transmission), wherein the machine learning device is configured to observe part dimensional data, which is the dimensional data of the parts constituting the power transmission mechanism ([0024] FIG. 1 depicts a flow diagram of an example method (100) for constructing a fatigue crack growth prediction model…The method can be implemented by any suitable computing system, such as the computing system depicted in FIG. 6), as a state variable indicating a current state of an environment ([0026] At (102), the method includes obtaining historical sensor data for parameters that can affect fatigue crack growth. The historical sensor data can be operational data such as flight data, power data, or drive data and can include parameters related to operations of rotatable components such as rotors, shafts, gears, etc.), and performs processing with respect to estimating the tooth contact position adjustment amount for the dimensional data of the parts constituting the power transmission mechanism in assembling the power transmission mechanism is assembled, by performing processing with respect to machine learning based on the observed state variable. ([0030] At (110), machine learning techniques can be used to train the model based on the data indicative of fatigue crack growth [0032] For RF models, data indicative of fatigue crack growth rate can be used as the dependent variable for the model. Crack size can be defined as crack length along a given dimension or area of the crack.)
Wu does not expressly disclose, but Huang discloses A tooth contact position adjustment amount estimation device configured to perform processing with respect to estimating a tooth contact position adjustment amount for dimensional data of parts constituting a power transmission mechanism, the tooth contact position adjustment amount estimation device comprising: ([0002] The invention relates to the technical field of gear detection, in particular to a detection method for the tooth surface contact area of a spiral bevel gear in an automobile rear axle differential. [0006] Therefore, there is an urgent need for a method for detecting the contact area of a spiral bevel gear, which can economically and effectively detect the contact area and the relative position of the contact area when the spiral bevel gear is in contact, which is of great significance for increasing the assembly accuracy and service life of the gear [0031] Fig. 1 is a schematic diagram of the structure of a detection device used in the implementation of the method) a tooth contact between the parts changing due to a dimensional error of the parts, and the dimensional data of the parts being observed or measured before or when the parts are assembled into the power transmission mechanism ([0006] Therefore, there is an urgent need for a method for detecting the contact area of a spiral bevel gear, which can economically and effectively detect the contact area and the relative position of the contact area when the spiral bevel gear is in contact, which is of great significance for increasing the assembly accuracy and service life of the gear [0013] Use the gray difference value to pick up the edge of the contact area on the image of the ROI area, obtain the pixel value between each point on the edge of the contact area and the origin of the camera's coordinates, and multiply the pixel value by the corresponding conversion ratio, To determine the actual position and edge of the contact area on the tooth surface, and calculate the area of the contact area.)
In this way, the system of Huang includes detecting the position and contact area of the bevel gear. Like Wu, Huang is concerned with gears in a transmission.
Therefore, from these teachings of Wu and Huang, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Huang to the system of Wu since doing so would enhance the system by increasing the assembly accuracy and service life of the gear.
Regarding Claim 2, Wu teaches wherein the machine learning device comprises ([0024] FIG. 1 depicts a flow diagram of an example method (100) for constructing a fatigue crack growth prediction model): a state observation unit configured to observe the part dimensional data, which is dimensional data of parts constituting the power transmission mechanism, as the state variable indicating the current state of the environment ([0026] At (102), the method includes obtaining historical sensor data for parameters that can affect fatigue crack growth. The historical sensor data can be operational data such as flight data, power data, or drive data and can include parameters related to operations of rotatable components such as rotors, shafts, gears, etc.); 31a label data acquisition unit configured to acquire tooth contact position adjustment amount data adjusted in assembling the power transmission mechanism as label data ([0028] At (106), the method can include obtaining data indicative of actual fatigue crack size. This can be used to determine ground truth for training the model. The data indicative of actual fatigue crack size can be obtained in a variety of manners.); and a learning unit configured to learn the tooth contact position adjustment amount in assembling the power transmission mechanism for the dimensional data of parts constituting the power transmission mechanism by use of the state variable and the label data. ([0029] At (108), data indicative of fatigue crack growth can be determined based on the data indicative of crack size. The sensor data and/or the environmental data can be considered in some embodiments in determining fatigue crack growth. The data indicative of fatigue can be used as a dependent variable in training a model such as a machine-learned model or other non-physics based model.)
Wu does not expressly disclose, but Huang discloses tooth contact position adjustment amount data adjusted in assembling the power transmission mechanism ([0002] The invention relates to the technical field of gear detection, in particular to a detection method for the tooth surface contact area of a spiral bevel gear in an automobile rear axle differential. [0006] Therefore, there is an urgent need for a method for detecting the contact area of a spiral bevel gear, which can economically and effectively detect the contact area and the relative position of the contact area when the spiral bevel gear is in contact, which is of great significance for increasing the assembly accuracy and service life of the gear [0031] Fig. 1 is a schematic diagram of the structure of a detection device used in the implementation of the method) 
In this way, the system of Huang includes detecting the position and contact area of the bevel gear. Like Wu, Huang is concerned with gears in a transmission.
Therefore, from these teachings of Wu and Huang, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Huang to the system of Wu since doing so would enhance the system by increasing the assembly accuracy and service life of the gear.
Regarding Claim 3, Wu teaches wherein the learning unit comprises: an error calculation unit configured to calculate an error between a correlation model for estimating the tooth contact position adjustment amount in assembling the power transmission mechanism from the state variable and a correlation characteristic identified by previously-prepared teaching data ([0052] At (202), the method can include accessing the model. The model can be previously trained using machine learning techniques as discussed above. The model can correlate operational data with fatigue crack growth.); and a model update unit configured to update the correlation model to reduce the error. ([0052] Based on the data, the model can be applied (208) to obtain predicted crack growth (210).The predicted crack growth (210) can be fed back to the model to for use in prediction of crack growth in the next cycle.)
Wu does not expressly disclose, but Huang discloses tooth contact position adjustment amount in assembling the power transmission mechanism ([0002] The invention relates to the technical field of gear detection, in particular to a detection method for the tooth surface contact area of a spiral bevel gear in an automobile rear axle differential. [0006] Therefore, there is an urgent need for a method for detecting the contact area of a spiral bevel gear, which can economically and effectively detect the contact area and the relative position of the contact area when the spiral bevel gear is in contact, which is of great significance for increasing the assembly accuracy and service life of the gear [0031] Fig. 1 is a schematic diagram of the structure of a detection device used in the implementation of the method) 
In this way, the system of Huang includes detecting the position and contact area of the bevel gear. Like Wu, Huang is concerned with gears in a transmission.
Therefore, from these teachings of Wu and Huang, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Huang to the system of Wu since doing so would enhance the system by increasing the assembly accuracy and service life of the gear.
Regarding Claim 4, Wu teaches wherein the learning unit is configured to calculate the state variable and the label data in a multilayered structure. ([0058] The technology discussed herein makes reference to computer-based systems and actions taken by and information sent to and from computer-based systems. One of ordinary skill in the art will recognize that the inherent flexibility of computer-based systems allows for a great variety of possible configurations, combinations, and divisions of tasks and functionality between and among components. For instance, processes discussed herein can be implemented using a single computing device or multiple computing devices working in combination.)
Regarding Claim 5, Wu teaches wherein the machine learning device comprises: ([0024] FIG. 1 depicts a flow diagram of an example method (100) for constructing a fatigue crack growth prediction model) a state observation unit configured to observe part dimensional 32data as dimensional data of parts constituting a power transmission mechanism as a state variable indicating a current state of an environment; ([0026] At (102), the method includes obtaining historical sensor data for parameters that can affect fatigue crack growth. The historical sensor data can be operational data such as flight data, power data, or drive data and can include parameters related to operations of rotatable components such as rotors, shafts, gears, etc.) a learning unit that has learned a tooth contact position adjustment amount in assembling a power transmission mechanism for dimensional data of parts constituting the power transmission mechanism; ([0029] At (108), data indicative of fatigue crack growth can be determined based on the data indicative of crack size. The sensor data and/or the environmental data can be considered in some embodiments in determining fatigue crack growth. The data indicative of fatigue can be used as a dependent variable in training a model such as a machine-learned model or other non-physics based model.) and an estimation result output unit configured to estimate and output a tooth contact position adjustment amount in assembling a power transmission mechanism on the basis of a state variable observed by the state observation unit and a learning result by the learning unit. (Fig. 1 element 102 and element 108 connected to element 110 train model(s) [0030] At (110), machine learning techniques can be used to train the model based on the data indicative of fatigue crack growth and the flight data.)
Wu does not expressly disclose, but Huang discloses tooth contact position adjustment amount in assembling a power transmission mechanism ([0002] The invention relates to the technical field of gear detection, in particular to a detection method for the tooth surface contact area of a spiral bevel gear in an automobile rear axle differential. [0006] Therefore, there is an urgent need for a method for detecting the contact area of a spiral bevel gear, which can economically and effectively detect the contact area and the relative position of the contact area when the spiral bevel gear is in contact, which is of great significance for increasing the assembly accuracy and service life of the gear [0031] Fig. 1 is a schematic diagram of the structure of a detection device used in the implementation of the method) 
In this way, the system of Huang includes detecting the position and contact area of the bevel gear. Like Wu, Huang is concerned with gears in a transmission.
Therefore, from these teachings of Wu and Huang, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Huang to the system of Wu since doing so would enhance the system by increasing the assembly accuracy and service life of the gear.
Regarding Claim 6, Wu teaches A machine learning device configured to perform processing with respect to estimating a tooth contact position adjustment amount for dimensional data of parts constituting a power transmission mechanism ([0020] Machine learning techniques can be used to construct one or more models mapping the operational data to fatigue crack growth. the model(s) can be used to predict, cycle by cycle, crack growth for individual gears in a transmission), wherein the machine learning device is configured to observe part dimensional data, which is the dimensional data of the parts constituting the power transmission mechanism ([0024] FIG. 1 depicts a flow diagram of an example method (100) for constructing a fatigue crack growth prediction model…The method can be implemented by any suitable computing system, such as the computing system depicted in FIG. 6), as a state variable indicating a current state of an environment ([0026] At (102), the method includes obtaining historical sensor data for parameters that can affect fatigue crack growth. The historical sensor data can be operational data such as flight data, power data, or drive data and can include parameters related to operations of rotatable components such as rotors, shafts, gears, etc.), and perform processing with respect to estimating the tooth contact position adjustment amount for the dimensional data of the parts constituting the power transmission mechanism when the parts are assembled into the power transmission mechanism by performing processing with respect to machine learning based on the observed state variable. ([0030] At (110), machine learning techniques can be used to train the model based on the data indicative of fatigue crack growth [0032] For RF models, data indicative of fatigue crack growth rate can be used as the dependent variable for the model. Crack size can be defined as crack length along a given dimension or area of the crack.) 
Wu does not expressly disclose, but Huang discloses the tooth contact position adjustment amount for the dimensional data of parts constituting the power transmission mechanism ([0002] The invention relates to the technical field of gear detection, in particular to a detection method for the tooth surface contact area of a spiral bevel gear in an automobile rear axle differential. [0006] Therefore, there is an urgent need for a method for detecting the contact area of a spiral bevel gear, which can economically and effectively detect the contact area and the relative position of the contact area when the spiral bevel gear is in contact, which is of great significance for increasing the assembly accuracy and service life of the gear [0031] Fig. 1 is a schematic diagram of the structure of a detection device used in the implementation of the method) wherein a tooth contact between the parts changes due to a dimensional error of the parts, and the dimensional data of the parts being observed or measured before or when the parts are assembled into the power transmission mechanism ([0006] Therefore, there is an urgent need for a method for detecting the contact area of a spiral bevel gear, which can economically and effectively detect the contact area and the relative position of the contact area when the spiral bevel gear is in contact, which is of great significance for increasing the assembly accuracy and service life of the gear [0013] Use the gray difference value to pick up the edge of the contact area on the image of the ROI area, obtain the pixel value between each point on the edge of the contact area and the origin of the camera's coordinates, and multiply the pixel value by the corresponding conversion ratio, To determine the actual position and edge of the contact area on the tooth surface, and calculate the area of the contact area.)
In this way, the system of Huang includes detecting the position and contact area of the bevel gear. Like Wu, Huang is concerned with gears in a transmission.
Therefore, from these teachings of Wu and Huang, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Huang to the system of Wu since doing so would enhance the system by increasing the assembly accuracy and service life of the gear.
 Regarding Claim 7, Wu teaches further 33comprising: a state observation unit configured to observe the part dimensional data as the dimensional data of parts constituting the power transmission mechanism as the state variable indicating the current state of the environment ([0026] At (102), the method includes obtaining historical sensor data for parameters that can affect fatigue crack growth. The historical sensor data can be operational data such as flight data, power data, or drive data and can include parameters related to operations of rotatable components such as rotors, shafts, gears, etc.); a label data acquisition unit configured to acquire the tooth contact position adjustment amount data adjusted in assembling the power transmission mechanism as the label data ([0028] At (106), the method can include obtaining data indicative of actual fatigue crack size. This can be used to determine ground truth for training the model. The data indicative of actual fatigue crack size can be obtained in a variety of manners.); and a learning unit configured to learn the tooth contact position adjustment amount in assembling the power transmission mechanism for the dimensional data of parts constituting the power transmission mechanism by use of the state variable and the label data. ([0029] At (108), data indicative of fatigue crack growth can be determined based on the data indicative of crack size. The sensor data and/or the environmental data can be considered in some embodiments in determining fatigue crack growth. The data indicative of fatigue can be used as a dependent variable in training a model such as a machine-learned model or other non-physics based model.)
Wu does not expressly disclose, but Huang discloses tooth contact position adjustment amount data adjusted in assembling the power transmission mechanism ([0002] The invention relates to the technical field of gear detection, in particular to a detection method for the tooth surface contact area of a spiral bevel gear in an automobile rear axle differential. [0006] Therefore, there is an urgent need for a method for detecting the contact area of a spiral bevel gear, which can economically and effectively detect the contact area and the relative position of the contact area when the spiral bevel gear is in contact, which is of great significance for increasing the assembly accuracy and service life of the gear [0031] Fig. 1 is a schematic diagram of the structure of a detection device used in the implementation of the method) 
In this way, the system of Huang includes detecting the position and contact area of the bevel gear. Like Wu, Huang is concerned with gears in a transmission.
Therefore, from these teachings of Wu and Huang, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Huang to the system of Wu since doing so would enhance the system by increasing the assembly accuracy and service life of the gear.
 Regarding Claim 8, Wu teaches further comprising: a state observation unit configured to observe the part dimensional data as the dimensional data of parts constituting the power transmission mechanism as the state variable indicating the current state of the environment; ([0026] At (102), the method includes obtaining historical sensor data for parameters that can affect fatigue crack growth. The historical sensor data can be operational data such as flight data, power data, or drive data and can include parameters related to operations of rotatable components such as rotors, shafts, gears, etc.) a learning unit that has learned the tooth contact position adjustment amount in assembling the power transmission mechanism for the dimensional data of parts constituting the power transmission mechanism; ([0029] At (108), data indicative of fatigue crack growth can be determined based on the data indicative of crack size. The sensor data and/or the environmental data can be considered in some embodiments in determining fatigue crack growth. The data indicative of fatigue can be used as a dependent variable in training a model such as a machine-learned model or other non-physics based model.) and an estimation result output configured to that estimate and output the tooth contact position adjustment amount in assembling the power transmission mechanism on the basis of the state variable observed by the state observation unit and a 34learning result by the learning unit.  (Fig. 1 element 102 and element 108 connected to element 110 train model(s) [0030] At (110), machine learning techniques can be used to train the model based on the data indicative of fatigue crack growth and the flight data.)
Wu does not expressly disclose, but Huang discloses tooth contact position adjustment amount in assembling the power transmission mechanism ([0002] The invention relates to the technical field of gear detection, in particular to a detection method for the tooth surface contact area of a spiral bevel gear in an automobile rear axle differential. [0006] Therefore, there is an urgent need for a method for detecting the contact area of a spiral bevel gear, which can economically and effectively detect the contact area and the relative position of the contact area when the spiral bevel gear is in contact, which is of great significance for increasing the assembly accuracy and service life of the gear [0031] Fig. 1 is a schematic diagram of the structure of a detection device used in the implementation of the method) 
In this way, the system of Huang includes detecting the position and contact area of the bevel gear. Like Wu, Huang is concerned with gears in a transmission.
Therefore, from these teachings of Wu and Huang, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Huang to the system of Wu since doing so would enhance the system by increasing the assembly accuracy and service life of the gear. 
Regarding Claim 10, Wu teaches A tooth contact position adjustment amount estimation system comprising: a plurality of devices are connected to each other via a network, wherein the plurality of devices include at least one tooth contact position adjustment amount estimation device, and the at least one tooth contact position adjustment amount estimation device comprises a first tooth contact position adjustment amount estimation device. ([0055] FIG. 6 depicts a block diagram of an example computing system that can be used to implement the systems and methods [0057] The one or more computing device(s) 802 can also include a communication interface 812 used to communicate, for example, with the other components of the system and/or other computing devices. The communication interface 812 can include any suitable components for interfacing with one or more network(s),)
Wu does not expressly disclose, but Huang discloses tooth contact position adjustment amount estimation device ([0002] The invention relates to the technical field of gear detection, in particular to a detection method for the tooth surface contact area of a spiral bevel gear in an automobile rear axle differential. [0006] Therefore, there is an urgent need for a method for detecting the contact area of a spiral bevel gear, which can economically and effectively detect the contact area and the relative position of the contact area when the spiral bevel gear is in contact, which is of great significance for increasing the assembly accuracy and service life of the gear [0031] Fig. 1 is a schematic diagram of the structure of a detection device used in the implementation of the method) 
In this way, the system of Huang includes detecting the position and contact area of the bevel gear. Like Wu, Huang is concerned with gears in a transmission.
Therefore, from these teachings of Wu and Huang, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Huang to the system of Wu since doing so would enhance the system by increasing the assembly accuracy and service life of the gear.
Regarding Claim 11, Wu teaches wherein the plurality of devices include a computer provided with a machine learning device, the computer is configured to acquire a learning model as at least one of results of learning by the first tooth contact position adjustment amount estimation device ([0055] FIG. 6 depicts a block diagram of an example computing system that can be used to implement the systems and methods [0056] The memory device(s) 806 can further store data 810 that can be accessed by the processors 804. For example, the data 810 can include operational data (e.g., flight data), crack growth data, environmental condition data associated with a model, etc. [0057] The one or more computing device(s) 802 can also include a communication interface 812 used to communicate, for example, with the other components of the system and/or other computing devices. The communication interface 812 can include any suitable components for interfacing with one or more network(s),) and the machine learning device is configured to perform optimization or efficiency enhancement based on the learning model. ([0048] feature optimization can be performed. Processing the historical operational data can include determining one or more input features for training the machine-learned model or other non-physics based model using a machine learning technique.)  
Wu does not expressly disclose, but Huang discloses tooth contact position adjustment amount estimation device ([0002] The invention relates to the technical field of gear detection, in particular to a detection method for the tooth surface contact area of a spiral bevel gear in an automobile rear axle differential. [0006] Therefore, there is an urgent need for a method for detecting the contact area of a spiral bevel gear, which can economically and effectively detect the contact area and the relative position of the contact area when the spiral bevel gear is in contact, which is of great significance for increasing the assembly accuracy and service life of the gear [0031] Fig. 1 is a schematic diagram of the structure of a detection device used in the implementation of the method) 
In this way, the system of Huang includes detecting the position and contact area of the bevel gear. Like Wu, Huang is concerned with gears in a transmission.
Therefore, from these teachings of Wu and Huang, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Huang to the system of Wu since doing so would enhance the system by increasing the assembly accuracy and service life of the gear.
Regarding Claim 12, Wu teaches wherein the at least one tooth contact position adjustment amount estimation device further comprises a second tooth contact position adjustment amount estimation device different 35from the first tooth contact position adjustment amount estimation device and the first tooth contact position adjustment amount estimation device is configured to share a result of learning with the second tooth contact position adjustment amount estimation device.  ([0055] FIG. 6 depicts a block diagram of an example computing system that can be used to implement the systems and methods [0057] The one or more computing device(s) 802 can also include a communication interface 812 used to communicate, for example, with the other components of the system and/or other computing devices. The communication interface 812 can include any suitable components for interfacing with one or more network(s),)
Wu does not expressly disclose, but Huang discloses tooth contact position adjustment amount estimation device ([0002] The invention relates to the technical field of gear detection, in particular to a detection method for the tooth surface contact area of a spiral bevel gear in an automobile rear axle differential. [0006] Therefore, there is an urgent need for a method for detecting the contact area of a spiral bevel gear, which can economically and effectively detect the contact area and the relative position of the contact area when the spiral bevel gear is in contact, which is of great significance for increasing the assembly accuracy and service life of the gear [0031] Fig. 1 is a schematic diagram of the structure of a detection device used in the implementation of the method) 
In this way, the system of Huang includes detecting the position and contact area of the bevel gear. Like Wu, Huang is concerned with gears in a transmission.
Therefore, from these teachings of Wu and Huang, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Huang to the system of Wu since doing so would enhance the system by increasing the assembly accuracy and service life of the gear.
Regarding Claim 13, Wu teaches wherein the at least one tooth contact position adjustment amount estimation device further comprises a second tooth contact position adjustment amount estimation device different from the first tooth contact position adjustment amount estimation device and the second tooth contact position adjustment amount estimation device is configured to provide, via the network, data observed in the second tooth contact position adjustment amount estimation device to be used for in the first tooth contact position adjustment amount estimation device via a network. ([0055] FIG. 6 depicts a block diagram of an example computing system that can be used to implement the systems and methods [0057] The one or more computing device(s) 802 can also include a communication interface 812 used to communicate, for example, with the other components of the system and/or other computing devices. The communication interface 812 can include any suitable components for interfacing with one or more network(s),)
Wu does not expressly disclose, but Huang discloses tooth contact position adjustment amount estimation device ([0002] The invention relates to the technical field of gear detection, in particular to a detection method for the tooth surface contact area of a spiral bevel gear in an automobile rear axle differential. [0006] Therefore, there is an urgent need for a method for detecting the contact area of a spiral bevel gear, which can economically and effectively detect the contact area and the relative position of the contact area when the spiral bevel gear is in contact, which is of great significance for increasing the assembly accuracy and service life of the gear [0031] Fig. 1 is a schematic diagram of the structure of a detection device used in the implementation of the method) 
In this way, the system of Huang includes detecting the position and contact area of the bevel gear. Like Wu, Huang is concerned with gears in a transmission.
Therefore, from these teachings of Wu and Huang, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Huang to the system of Wu since doing so would enhance the system by increasing the assembly accuracy and service life of the gear.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20180260720 A1) in view of Huang (CN 105954021 A) in further view of Arthur (US 10317886 B1).
Regarding Claim 9, Wu does not expressly disclose, but Arthur discloses A robot system (Fig. 3) comprising a robot; and a controller configured to on the basis of the tooth contact position adjustment amount estimated by the tooth contact position adjustment amount estimation device according to claim 5, determine a number of shims to be used for assembling the power transmission mechanism from the parts, and instruct the robot to assemble the determined number of shims on the parts to obtain the power transmission mechanism.  (Col 2 Lines 20-23 an autonomous shim fabrication system includes a gap data acquisition device that acquires gap data for a gap between mating surfaces of components that are to be assembled. Col 5 Lines 56-57 The robotic arm 302 in this embodiment is connected to and controlled by a CMM 304. Col 5 Lines 16-20 the gap measurement device may be mounted on the arm of a coordinated measuring machine (CMM) that uses software that tracks and records X, Y, and Z movement and creates a 3D point cloud representing the gap Col 5 Lines 58-62 the parts to be assembled are brought together as they are expected to be assembled without being permanently fastened. Thereafter, an imaging device is passed over the gap between the parts to capture image data of the gap.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Wu with the teachings of Arthur because it facilitates having a robotic arm use a measurement device to measure a gap for which the components are to be connected and a machine to manufacture a shim according to the gap.
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20180260720 A1) in view of Huang (CN 105954021 A) in further view of Saari (US 2896467 A)
Regarding Claim 14, Wu does not expressly discloses but Saari discloses wherein the parts constituting the power transmission mechanism include a first part having a first teeth and a second part having a second teeth engageable with the first teeth of the first part in assembling the power transmission mechanism (Fig. 1-3 worm or pinion 22, teeth 30, gear 24, teeth 26, Col 1 Lines 17-19 Skew-axis gears or gearing often are used when a drive shaft and a driven shaft must be offset from one another by a predetermined amount. Col 2 Lines 54-56 The threads or, teeth 30 of the pinion are curved in order properly to cooperate with the straight teeth 26 of the gear.), and the tooth contact position is a relative contact position between the first teeth of the first part and the second teeth of the second part when the first teeth engages with the second teeth.  (Col 5 Lines 37-39 A pair of mating teeth of conventional spur gears engage along a line of contact)
In this way, the system of Saari includes providing a greater area of contract resulting in stronger and quieter gearing (Col 1 Lines 30-33). Like Wu, Saari is concerned with rotatable structures of machines.
Therefore, from these teachings of  and , one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of  to the system of  since doing so would enhance the system by providing a greater area of contract resulting in stronger and quieter gearing.
Regarding Claim 15, Wu does not expressly discloses but Saari discloses wherein an axial line of the first part and an axial line of the second part are arranged at a right angle.  (Fig. 1-3 Col 2 Lines 47-49 The axes of the gear and pinion, in this particular case, are at right angles)
In this way, the system of Saari includes providing a greater area of contract resulting in stronger and quieter gearing (Col 1 Lines 30-33). Like Wu, Saari is concerned with rotatable structures of machines.
Therefore, from these teachings of  and , one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of  to the system of  since doing so would enhance the system by providing a greater area of contract resulting in stronger and quieter gearing.
Regarding Claim 16, Wu does not expressly discloses but Saari discloses wherein the parts constituting the power transmission mechanism include a first part having a first teeth and a second part having a second teeth engageable with the first teeth of the first part in assembling the power transmission mechanism  (Fig. 1-3 worm or pinion 22, teeth 30, gear 24, teeth 26, Col 1 Lines 17-19 Skew-axis gears or gearing often are used when a drive shaft and a driven shaft must be offset from one another by a predetermined amount. Col 2 Lines 54-56 The threads or, teeth 30 of the pinion are curved in order properly to cooperate with the straight teeth 26 of the gear.), and the tooth contact position is a relative contact position between the first teeth of the first part and the second teeth of the second part when the first teeth engages with the second teeth. (Col 5 Lines 37-39 A pair of mating teeth of conventional spur gears engage along a line of contact)
In this way, the system of Saari includes providing a greater area of contract resulting in stronger and quieter gearing (Col 1 Lines 30-33). Like Wu, Saari is concerned with rotatable structures of machines.
Therefore, from these teachings of  and , one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of  to the system of  since doing so would enhance the system by providing a greater area of contract resulting in stronger and quieter gearing.
Regarding Claim 17, Wu does not expressly discloses but Saari discloses wherein an axial line of the first part and an axial line of the second part are arranged at a right angle. (Fig. 1-3 Col 2 Lines 47-49 The axes of the gear and pinion, in this particular case, are at right angles)
In this way, the system of Saari includes providing a greater area of contract resulting in stronger and quieter gearing (Col 1 Lines 30-33). Like Wu, Saari is concerned with rotatable structures of machines.
Therefore, from these teachings of  and , one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of  to the system of  since doing so would enhance the system by providing a greater area of contract resulting in stronger and quieter gearing.
Regarding Claim 18, Wu does not expressly disclose, but Huang discloses wherein the parts constituting the power transmission mechanism include a first bevel gear with a first axial line and a second bevel gear with a second axial line (Fig. 1 [0002] The invention relates to the technical field of gear detection, in particular to a detection method for the tooth surface contact area of a spiral bevel gear in an automobile rear axle differential.),  
In this way, the system of Huang includes detecting the position and contact area of the bevel gear. Like Wu, Huang is concerned with gears in a transmission.
Therefore, from these teachings of Wu and Huang, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Huang to the system of Wu since doing so would enhance the system by increasing the assembly accuracy and service life of the gear.
Wu does not expressly discloses but Saari discloses and the first axial line and the second axial line are arranged at a right angle when the first and the second bevel gears are assembled in the power transmission mechanism. (Fig. 1-3 Col 2 Lines 47-49 The axes of the gear and pinion, in this particular case, are at right angles)
In this way, the system of Saari includes providing a greater area of contract resulting in stronger and quieter gearing (Col 1 Lines 30-33). Like Wu, Saari is concerned with rotatable structures of machines.
Therefore, from these teachings of  and , one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of  to the system of  since doing so would enhance the system by providing a greater area of contract resulting in stronger and quieter gearing.
Regarding Claim 19, Wu does not expressly disclose, but Huang discloses wherein the parts constituting the power transmission mechanism include a first bevel gear with a first axial line and a second bevel gear with a second axial line (Fig. 1 [0002] The invention relates to the technical field of gear detection, in particular to a detection method for the tooth surface contact area of a spiral bevel gear in an automobile rear axle differential.), 
In this way, the system of Huang includes detecting the position and contact area of the bevel gear. Like Wu, Huang is concerned with gears in a transmission.
Therefore, from these teachings of Wu and Huang, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Huang to the system of Wu since doing so would enhance the system by increasing the assembly accuracy and service life of the gear.
Wu does not expressly discloses but Saari discloses and the first axial line and the second axial line are arranged at a right angle when the first and the second bevel gears are assembled in the power transmission mechanism. (Fig. 1-3 Col 2 Lines 47-49 The axes of the gear and pinion, in this particular case, are at right angles)
In this way, the system of Saari includes providing a greater area of contract resulting in stronger and quieter gearing (Col 1 Lines 30-33). Like Wu, Saari is concerned with rotatable structures of machines.
Therefore, from these teachings of  and , one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of  to the system of  since doing so would enhance the system by providing a greater area of contract resulting in stronger and quieter gearing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        




/KHOI H TRAN/               Supervisory Patent Examiner, Art Unit 3664